Citation Nr: 9908243	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a radical prostatectomy with lymph 
node resection and repair of a small right inguinal hernia 
with plication of the right ilioinguinal nerve.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to 
compensation benefits under the criteria of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for postoperative residuals 
of a radical prostatectomy with lymph node dissection and 
repair of small right inguinal hernia with plication of the 
right ilioinguinal nerve with assignment of a 10 percent 
evaluation.  

In September 1998 the RO denied entitlement to compensation 
benefits under the criteria of 38 U.S.C.A. § 1151 for special 
monthly compensation for loss of use of a creative organ.  A 
notice of disagreement with the above determination has not 
been filed to date.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



Upon review of the record, the Board finds that the veteran's 
claim for an initial evaluation in excess of 10 percent for 
his postoperative residuals of a radical prostatectomy with 
lymph node dissection and repair of a small right inguinal 
hernia with plication of the right ilioinguinal nerve is well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's assertions 
concerning the severity of his disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's service-connected 
disability, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, No. 96-947, slip op. At 8 (U.S. Vet. 
App. Jan. 20, 1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  

A review of the record discloses that the veteran was 
examined by VA for residuals of his postoperative residuals 
of a radical prostatectomy with lymph node dissection and 
repair of a small right inguinal hernia with plication of the 
right ilioinguinal nerve in February 1996 and October 1997.  
When examined in October 1997, he reported having undergone 
surgery four months prior at which time there was insertion 
in the groin of bilateral nerve blocks.  The records 
pertaining to such surgery are not on file.  The examiner 
speculated as to the nature of the surgery.

During the July 1997 hearing before a hearing officer at the 
RO the appellant reported ongoing treatment at the VA Medical 
Center (MC) in Dallas, Texas.  The records pertaining to such 
treatment have not been obtained and associated with the 
claims file.






The Board is of the opinion that association with the claims 
file of the above missing evidence, as well as a 
contemporaneous, comprehensive VA examination of the veteran 
would materially assist in the adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care 
professionals, VA and non-VA, inpatient 
and outpatient, who may possess 
additional evidence pertaining to his 
postoperative residuals of a radical 
prostatectomy with lymph node dissection 
and repair of a small right inguinal 
hernia with plication of the right 
ilioinguinal nerve.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO should obtain the records of 
surgery reported to have taken place four 
months prior to conduction of the October 
1997 VA examination.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records, 
particularly those at the VAMC in Dallas.






2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the nature and extent of 
severity of his service-connected 
postoperative residuals of a radical 
prostatectomy with lymph node dissection 
and repair of a small right inguinal 
hernia with plication of the right 
ilioinguinal nerve.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to comment on the impact of surgery 
reportedly conducted in June 1997.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by the service-connected disability.  Any 
opinions expressed as to the nature and 
extent of severity of the service-
connected disability must be accompanied 
by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Esteban 
v. Brown, 6 Vet.App. 259 (1994) should be 
considered in rating all residuals.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, and 
consider Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









- 5 -


